UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

PATRICIA ANN THOMAS,
Plaintiff-Appellant,

v.
                                                                    No. 00-1370
SUMTER COUNTY CORRECTIONAL
CENTER; WILLIAM T. NOONAN,
Defendants-Appellees.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.
Dennis W. Shedd, District Judge.
(CA-97-1156)

Submitted: July 27, 2000

Decided: September 14, 2000

Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Patricia Ann Thomas, Appellant Pro Se. Stephen Peterson Groves,
Sr., YOUNG, CLEMENT, RIVERS & TISDALE, Charleston, South
Carolina; William Henry Davidson, II, Andrew Frederick Lindemann,
DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South
Carolina, for Appellees.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Patricia Ann Thomas appeals the district court's grant of summary
judgment to Defendants in Thomas's suit claiming employment dis-
crimination and retaliation. On appeal, Thomas asserts that the district
court erred by (1) remanding the case back to the magistrate judge for
a second report and recommendation; (2) determining that Thomas
failed to show a causal connection between her participation in a pro-
tected activity and Defendants' failure to promote her; and (3) con-
cluding that Thomas failed to show an adverse employment action
during the time period covered by her second and third administrative
charges. We affirm.

First, Thomas argues that the district court erred in ordering the
magistrate judge to reconsider the case in light of Defendants' objec-
tions. However, we find that the district court was well within its
authority to request that the magistrate judge and the parties refine
and organize the record. Thomas also alleges that the district court
and magistrate judge improperly permitted Defendants to change their
position regarding whether they were aware of Thomas's participation
in a protected activity regarding her previous employer. However,
because this issue was eventually decided in Thomas's favor, the
actions by the court are irrelevant.

Next, Thomas challenges the district court's finding that she failed
to show a causal connection between the Defendants' failure to pro-
mote her and her participation in a protected activity. The district
court determined that Thomas failed to compare her qualifications to
those of the persons that were hired for the disputed positions in the
Correctional Department and in the Tax Assessor's Office. Thomas
contends that she was not required to show that she was the most
qualified candidate but only that she was treated differently in retalia-
tion for her participation in a protected activity.

                     2
Assuming that Thomas presented a prima facie case, the burden
shifted to Defendants to prove that there was a legitimate, non-
retaliatory reason for their actions. See Equal Employment Opportu-
nity Comm'n v. Western Elec. Co., 713 F.2d 1011, 1014 (4th Cir.
1983). Defendants conclusorily asserted that better-qualified persons
were hired for the positions that Thomas applied for, but they did not
submit resumes from the successful candidates. However, the Defen-
dants did file several affidavits from coworkers and supervisors dis-
cussing Thomas's weaknesses at work. In addition, Defendants
submitted an affidavit from Brenda Disher, who was responsible for
hiring for the correctional facility. Disher stated that she informed
Thomas that the job would be given to a previous employee if the
employee wanted it, which she did.

Regarding the position in the Assessor's Office, the Defendants
submitted an affidavit from the Assessor, stating that he did not inter-
view Thomas because one of her supervisors had not given Thomas
a glowing review; because Thomas's educational background was
unknown; and because Thomas had been observed working on church
projects during work time. This evidence satisfies the burden of pro-
ducing "admissible evidence which would allow the trier of fact ratio-
nally to conclude that the employment decision had not been
motivated by [retaliatory] animus." See Texas Dep't of Community
Affairs v. Burdine, 450 U.S. 248, 257 (1981).

The burden then shifted back to Thomas to prove that her employ-
er's decision not to promote her was false and thus evidence of inten-
tional retaliation. See Reeves v. Sanderson Plumbing Prods., Inc., ___
U.S. ___, 120 St. 2097, 2109 (2000) ("[A] plaintiff's [establishment
of a] prima facie case, combined with sufficient evidence to find that
the employer's asserted justification is false, may permit the trier of
fact to conclude that the employer unlawfully discriminated").
Thomas did not rebut the Defendants' evidence regarding the correc-
tional facility position. With regard to the position in the Assessor's
Office, Thomas contended that the Assessor's reasons were mistaken.
She asserted that her supervisor gave her a positive review and that
she was working on her supervisor's church projects at her supervi-
sor's request. However, these contentions do not rebut the Assessor's
perception that the recommendation had reservations and that Thomas
was using work time to do personal projects.

                    3
Thus, Thomas has not shown that the Defendants' proffered rea-
sons were false. At most, she showed a decision with regard to one
position might have been based on certain misunderstandings; how-
ever, she failed to show that these misunderstandings were in any way
related to her participation in a protected activity. Further, she failed
to show retaliatory animus on the part of either of the persons respon-
sible for hiring. This conclusion is especially compelling when it is
noted that Thomas submitted no evidence that these persons, who
were responsible for hiring and who worked for different agencies
than Thomas, were even aware that she had engaged in a protected
activity.

Regarding Thomas's final claim concerning the establishment of an
adverse employment action, we have reviewed the record and the dis-
trict court's order accepting the recommendation of the magistrate
judge and find no reversible error. Accordingly, on this issue, we
affirm on the reasoning of the district court. See Thomas v. Sumter
County, CA-97-1156 (D.S.C. Feb. 23, 2000). We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                     4